ORDER

PER CURIAM.
Movant, Javier P. Calleja, appeals from the judgment denying his Rule 24.0351 motion without an evidentiary hearing. On appeal, Movant argues that his counsel rendered ineffective assistance by failing to advise him that he would have to complete the Missouri Sexual Offender Program before he would be eligible for parole.
The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is *804affirmed. Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R. Crim P.2005, unless otherwise indicated.